Title: To Benjamin Franklin from the Duc and Duchesse de Crillon et de Mahon, [before 1 October 1783]
From: Crillon et de Mahon, Louis de Berton, duc de,Crillon et de Mahon, duchesse de
To: Franklin, Benjamin


          
            [before October 1, 1783]
          
          Le duc et La duchesse de crillon et de mahon sont venus pour avoir l’honneur de voir Monsieur franklin ministre plenipotentiaire des ettats unis damerique Le prier de Leur faire celuy De venir Souper mercredi prochain a passi et de vouloir bien y etre rendu a Sept heures du Soir pour y prendre part a un

Divertissement de Campagne occasioné par La joye De La naissance Dès deux infants d’espagne.
          On trouvera a La porte de passi qui entre dans Le bois de boulogne, un Suisse qui indiquera Le Lieu ou il faut mettre pied a terre.
         
          Notation: Le Duc & la Desse. de Crillon
        